Case 2:20-mj-0O0063-JTR ECF No.2 filed 02/20/20 PagelD.2 Page i1iof5

Assigned AUSA: JAG

FAsTep US. Diss IN THe
County: Lincoln " OISTRIGNOT COUR,
FEp yj 0 ~SHINGTo
Re: Warrant for arrest of: SEAN ‘2029

SPO ~ en

KARALYN SOLIS and LEORA GUERY which are incorporated herein by’
this reference.

AFFIDAVIT

STATE OF WASHINGTON _ )
'SS

County of Spokane )

Shannon K. Saylor, being first duly sworn on oath, deposes and states:

ki I am a Postal Inspector with the United States Postal Inspection
Service and have been so employed since July 2006. I am a graduate of the United
States Postal Inspection Service Training Academy in Potomac, Maryland.
Routine duties of your affiant include the investigation of violations of federal laws
pertaining to financial crimes against the United States, to include access devise
fraud, fictitious obligations, identity theft and theft of the United States Mail. I am
a member of the Spokane Financial Crimes Force. The following information is
known to your affiant personally, or was reported to your affiant by witnesses with
personal knowledge of the criminal act.

Bs In conjunction with my official duties, your affiant has conducted an
investigation into the theft and receipt of stolen mail matter by KARALYN SOLIS
and LEORA GUERY and, as set forth herein, asserts there is probable cause to
believe that KARALYN SOLIS and LEORA GUERY have committed the crimes

AFFIDAVIT OF POSTAL INSPECTOR SHANNON SAYLOR - Page 1 of 5
Case 2:20-mj-00063-JTR ECF No.2 filed 02/20/20 PagelD.3 Page 2of5

of theft, receipt, and possession of stolen mail matter, in violation of 18 U.S.C.
§ 1708.

3. Inrelevant part, 18 U.S.C. § 1708 prohibits:

a. The theft of mail from authorized mail depositories. Authorized mail
depositories are defined to include residential mailboxes;

b. The removal of any article or thing contained in any item of mail
which had been stolen or taken from an authorized mail depository;
and,

c. The receipt and possession of stolen mail and anything contained in
the stolen mail.

4, On or about February 17, 2020, Lincoln County Sheriff's Office
Deputy Jerad McLagan contacted your affiant and advised that he was
investigating a large multi victim mail theft case involving more than 500 pieces of
mail stolen from 18 different cities in Eastern Washington. Deputy McLagan
further advised your affiant of the following events:

5. Deputy McLagan advised your affiant that on February 11, 2020 at
1400 hours, Davenport citizen, Jasper Eaton, called the Lincoln County Sheriff's
Office and reported a red Ford Edge, Washington license BRD2978 was seen
going from mailbox to mailbox in the area of 38300 Woodlawn Ln. Davenport,
Washington 99122. Deputy McLagan advised that Lincoln County Sheriff’s
Office dispatch had received multiple calls that day regarding mailboxes left open
and missing mail. Deputy McLagan told your affiant that he responded to the area
of 38300 Woodland Ln. in Davenport, Washington on February 11, 2020 in an
attempt to locate the red Ford Edge and was notified over the radio that Deputy
Cuzzetto had stopped the vehicle traveling southbound on State Route 25 at 1411
hours. Deputy McLagan advised your affiant that KARALYN SOLIS (“SOLIS”)
was identified as the driver and LEORA GUERY (“GUERY”) was identified as

AFFIDAVIT OF POSTAL INSPECTOR SHANNON SAYLOR -— Page 2 of 5
Case 2:20-mj-00063-JTR ECF No.2 _ filed 02/20/20 PagelD.4 Page 3of5

the passenger. Deputy McLagan then contacted SOLIS in the vehicle and could
see envelopes and credit cards near the center console.

6. | Deputy McLagan told your affiant that on February 11, 2020 he
advised SOLIS of her constitutional rights from a pre-printed rights card, which
she waived verbally. Deputy McLagan advised your affiant that SOLIS then told
Deputy McLagan the following: GUERY picked her up in the early morning hours
on February 11, 2020 and they were driving to Spokane to look for a new vehicle.
SOLIS stated she fell asleep quickly in the car and woke up in Coulee City.

SOLIS stated that while in Coulee City, GUERY asked her to drive and pulled
over near a stand of mailboxes. SOLIS stated that GUERY then began taking all
of the mail from the stand of mailboxes. SOLIS stated that she knew GUERY was
down on her luck and having money issues. SOLIS stated that they never
discussed stealing mail but she went with it and while driving she began looking
for mailboxes in groups of five (5) or more to steal mail from. SOLIS stated that
they kept some of the mail in the car and threw the rest out the window.

7. Deputy McLagan advised your affiant that SOLIS was searched
incident to arrest and located on her person was a debit card in the name of Steven
Harrington.

8. Deputy McLagan advised your affiant that he contacted Leora
GUERY and advised her of her constitutional rights from a pre-printed rights card,
which she waived verbally. GUERY told Deputy McLagan the following: She
(GUERY) and SOLIS were driving to Spokane and they were passing out
magazines at mailboxes. GUERY stated that she did not know who the magazines
came from, where they were at in the vehicle and advised she does not get paid for
passing out magazines.

9. Deputy McLagan advised your affiant that GUERY was searched

incident to arrest and in her pocket were two white pills identified as

AFFIDAVIT OF POSTAL INSPECTOR SHANNON SAYLOR — Page 3 of 5
Case 2:20-mj-00063-JTR ECF No.2 _ filed 02/20/20 PagelID.5 Page 4of5

Acetaminophen and Hydrocodone Bitartrate 325 mg and a check made payable to
Lakeview Terrace RV Park from Nicholas Kempf. Deputy McLagan advised your
affiant that he called Ida Dice, the manager of Lakeview Terrace RV Park and she
stated that she was expecting a check from Kempf in the mail and had not received
it. Dice advised that neither SOLIS nor GUERY had permission to possess the
Lakeview Terrace RV Park’s mail.

10. Deputy McLagan advised your affiant that on February 11, 2020, he
applied for a Lincoln County Superior Court Search Warrant to search the 2010 red
Ford Edge, Washington license BRD2978 for evidence of Mail Theft, Possession
of a Controlled Substance and Possession of Another’s Identification. Deputy
McLagan advised your affiant that the following items were seized from the
vehicle: 592 pieces of suspected stolen mail from 18 different cities; three
checkbooks; three gift cards; 11 checks; 43 debit and or credit cards; eight Driver’s
Licenses and or Identification Cards; two United States Passports and 1.23 grams
of suspected methamphetamine.

11. On February 18, 2020, your affiant responded to the Lincoln County
Sheriff's Office and reviewed the evidence collected from the vehicle search
warrant to include United States Mail addressed to Mary L. Carl, 306 N. Georgia
Ave Apt. 2, East Wenatchee, WA 98802; Ron Peasley, 3574 Highway 155, Coulee
Dam, WA 99116 and Kevin Roe, 456 S. Lyle Ave., East Wenatchee, WA 98802.
Your affiant contacted Carl, Peasley and Roe and confirmed that their United
States Mail is delivered to rural style mailboxes in Eastern, Washington. Your
affiant confirmed with Carl, Peasley and Roe that Karalyn SOLIS and Leora
GUERY did not have permission to possess their United States Mail.

12. Based on the foregoing facts and evidence, your affiant submits that
probable cause exists to believe that Karalyn SOLIS and Leora GUERY, did
knowingly and with intent, unlawfully have in their possession United States Mail,

AFFIDAVIT OF POSTAL INSPECTOR SHANNON SAYLOR -— Page 4 of 5
Case 2:20-mj-00063-JTR ECF No.2 filed 02/20/20 PagelID.6 Page 5of5

to include letters, post cards, packages, bags, or mail, or any article or thing
contained therein, which has been stolen, taken, embezzled, or abstracted, as herein
described, knowing the same materials to have been stolen, taken, embezzled, or
abstracted, all in violation of 18 U.S.C. § 1708.

13. Based on these facts, your affiant requests the Court issue warrants for
the arrest of Karalyn SOLIS, a female with a date of birth in May 1984 and Leora
GUERY, a female with a date of birth in July 1982, charging them both with Theft,
Receipt and Possession of Stolen Mail Matter in violation of 18 U.S.C. § 1708.

    

  

annon K. 0
United States PostaHnspector

a
SUBSCRIBED and SWORN before me this2O day of February, 2020.

 

AFFIDAVIT OF POSTAL INSPECTOR SHANNON SAYLOR - Page 5 of 5
